DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received on 11/24/2021. Claims 1, 4-6, 8-18, 21-31 are currently pending and have been examined.  Claims 1 and 18 have been amended. Claims 2-3, 7, and 19-20 have been cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-18, 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10997619. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 14267465
U.S. Patent No. 10997619
Claim 1: A computer-implemented method of operating a flex service car wash system comprising an automated carwash, the method comprising:
Claim 1: A system for providing vehicle wash services, the system comprising: a sensor configured to detect customers; a first computer terminal coupled to the sensor, the first computer terminal positioned prior to an 

after detecting the customer via the sensor, provide, via a user interface accessible to the customer from the customer's vehicle, the customer with an option to purchase automated carwash services and additional services to be performed after the automated carwash services are completed, receive an indication of selected services including at least one additional service to be performed after the automated carwash services, 
determining, by the processor first computer terminal, a projected length of a queue for
the at least one additional service at the time a customer purchases a car wash, wherein the
projected length of the queue is for a time following the provision of a purchased carwash;
determine queue length information for the selected services, wherein the queue length information for the selected services is based upon a number of workers available to perform the selected services, a time to perform the selected services, and a number of other customers currently waiting for the selected services
calculating, by the first computer terminal, a price for the at least one additional
service based on the projected length of the queue
determine pricing information for the selected services is based on the queue length information by comparing the queue length information to one or more thresholds and adjusting the pricing information for the selected services based on the comparison, 
displaying, by the first computer terminal, the calculated price
display queue length information and pricing information for the selected services,

store service information related to the selected services in a memory operably connected to the first computer terminal,

 and dispense a ticket to the customer, wherein the ticket indicates the at least one addition service to be performed;

and a second computer terminal operably connected to the first computer terminal and comprising a scanning device configured to scan the ticket, the second computer terminal positioned after the automated carwash and configured to:

retrieve the service information related to the selected services from the memory, display information to a user of the second computer terminal related to at least one additional service to be performed after the automated carwash services are completed,
recording, by a second computer terminal positioned after the automated car wash, that
the at least one additional service has been performed to incorporate the service information
related to the at least one additional service into determining the projected length of the queue
and calculating the price for the at least one additional service based on the projected length of
the queue for subsequent customers
and record in the memory that the ticket for the customer has been filled to incorporate the service information related to the selected services into queue length calculations and pricing calculations for use by the first computer terminal in determining queue length information and pricing information for subsequent customers.


	As shown in the comparison chart above, the instant claim 1 could be anticipated by the narrower claimed claim 1 of the U.S. Patent 10997619 and therefore it is rejected. The rejection also applies to claim 18 of the instant application and the dependent claims as they depend on claims 1 and 18. Further, as shown below, the allowable subject matter identified over the prior art is the same in both the instant application and the U.S. Patent 10997619. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). (see MPEP 804(B)(1)). 
Allowable Subject Matter
Claims 1, 4-6, 8-18, 21-31 are determined to be allowed over the prior art. The closest prior art of record was found to be the combination of Allen (U.S. Pat. No. 8589819) in view of Ringdahl (U.S. Pub. No. 20060144430) in further view of Penner (WO 01/75812). While Allen teaches the determination and presentation of a wait time for a service to be provided, Ringdahl teaches the structure and functions of a carwash which provides both a car wash and additional services, and Penner teaches the dispensing of a ticket to operate a carwash, the combination fails to disclose the claimed invention as recited. From the updated search, JP5104349 teaches the use of devices in order to make the determination of when a vehicle has or will complete the car wash in order to provide an additional service to the customer.
The combination and updated search does not disclose, specifically in the context of the car wash: recording, by a second computer terminal positioned after the automated car wash, that the at least one additional service has been performed to incorporate the service information related to the at least one additional service into determining the projected length of the queue and calculating the price for the at least one additional service based on the projected length of the queue for subsequent customers”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/25/2022